Citation Nr: 1616948	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, for substitution or accrued benefits purposes.
 
2.  Entitlement to service connection for a low back disorder, for substitution or accrued benefits purposes.
 
3.  Entitlement to service connection for tinnitus, for substitution or accrued benefits purposes.

4.  Entitlement to service connection for hearing loss, for substitution or accrued benefits purposes.

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity, for substitution or accrued benefits purposes.

6.  Entitlement to service connection for peripheral neuropathy, right upper extremity, for substitution or accrued benefits purposes.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity, for substitution or accrued benefits purposes.

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity, for substitution or accrued benefits purposes.

9.  Entitlement to service connection for service connection for loss of teeth, upper and lower, for substitution or accrued benefits purposes.

10.  Entitlement to service connection for scar, left thigh, for substitution or accrued benefits purposes.

11.  Entitlement to service connection for post traumatic stress disorder, for substitution or accrued benefits purposes.

12.  Entitlement to service connection for skin disorder, to include actinic keratoses and prurigo nodules, for substitution or accrued benefits purposes.

13.  Entitlement to service connection for post TIA, due to right carotid artery occlusion, for substitution or accrued benefits purposes.

14.  Entitlement to service connection for a right knee disorder, for substitution or accrued benefits purposes.

15.  Entitlement to service connection for left knee disorder, for substitution or accrued benefits purposes.

16.  Entitlement to service connection for diabetes mellitus associated with herbicide exposure, for substitution or accrued benefits purposes.

17.  Entitlement to service connection for hypertension, for substitution or accrued benefits purposes.

18.  Entitlement to nonservice-connected pension benefits.

19.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1962 to June 1965 with periods of service with the Army National Guard and U.S. Air Force.  He died in April 2009 and is survived by his wife, who is the Appellant in the current appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the issues listed on the title page, except the claim for nonservice-connected pension benefits.  However, the RO adjudicated this issue in the July 2011 statement of the case (SOC).  Although the RO did not generate a rating action regarding the nonservice-connected pension benefits claim, which is the normal procedural step, the Board will accept jurisdiction and review this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Prior to the Veteran's death in December 2007, the Veteran filed claims for service connection for hyperlipidemia, PTSD, diabetes mellitus, hypertension, right carotid artery occlusion, hearing loss, tinnitus, neuropathy of the feet and hands, teeth loss, scarring of the left thigh, as well as disabilities of the knees and low back.  He withdrew his claims in January 2009, but in February 2009, he re-filed claims for service connection for hyperlipidemia, PTSD, diabetes mellitus, hypertension, right carotid artery occlusion, as well as disabilities of the knees and low back.   

In June 2009, the Appellant submitted Form 21-534EZ, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  Subsequently, in August 2010, the AOJ issued a rating decision that denied service connection for the cause of the Veteran's death as well as the issues listed on the title page (except the claim for nonservice-connected pension benefits).

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death. 

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

Thus, the Board construes the Appellant's June 2009 VA Form 21-534EZ as an inferred request to substitute as the claimant in the Veteran's claims.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 38 C .F.R. § 20.101(a).  The AOJ has not adjudicated whether the Appellant was seeking substitution or accrued benefits.  On remand, the AOJ should clarify whether the Appellant is pursuing these claims currently as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010).

In November 2007, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for Peace Valley Internal Medicine (since 1996), Dr. T. E. Magkell (since 1995), and H.H Bicheksky (since 1997).  It does not appear that the AOJ attempted to obtain these records.  

The Veteran's service personnel records show that he served in the United States Army Reserve.  Efforts should be made to verify all periods of active duty, as well as active and inactive duty for training.

The service treatment records (STRs) contain references to some of the disabilities claimed by the Veteran before his death.  For instance, according to the May 1962 enlistment examination report the Veteran entered service with a scar to the left thigh.  He also reported a pre-service medical history of being treated for kidney infection with elevated blood pressure at Wright-Patterson Air Force Base in 1958.  There is also some evidence of elevated auditory thresholds noted on the September 1993 enlistment examination in the Army Reserve.  He also received a profile for lumbosacral strain in December 1994.  According to an August 2007 private medical report the Veteran received diagnoses for disabilities to include hypertension.  Since the STRs refer to a left thigh scar and high blood pressure, and the fact there is a reported diagnosis of hypertension prior to the Veteran's death, VA opinions are needed.  Furthermore, if the requested private medical records show a diagnoses pertaining to hearing loss and/or a low back disability, the AOJ should also obtain an opinion regarding any diagnosed low back disability and military service.  

Finally, in a July 2011 letter to the Appellant, the AOJ explained why it was unable to recognize a duplicate copy of a DD-214 (Armed Forces of the United States Report of Transfer or Discharge) that she (and the Veteran) had submitted.  The AOJ noted that the DD-214 conflicts with the service departments official personnel records.  The AOJ further explained that she had to submit an original copy.  The Veteran representative has requested that the AOJ advise the Appellant as to "process of verification" that was conducted in determining the validity (or lack thereof) of the copy of the DD-214 submitted by the Appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision adjudicating whether the Appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the service connection claims.

2.  The RO should contact the Appellant and ask her to submit, or authorize VA to obtain, all records of the Veteran's treatment to include those from the Wright-Patterson Air Force Base (1958), Peace Valley Internal Medicine (since 1996), Dr. T. E. Magkell (since 1995), and H.H Bicheksky (since 1997) (See VA Form 21-4142 dated in November 2007), as well as any terminal treatment records.  After receiving the necessary completed release forms, the RO should attempt to secure these records.   

If the basic eligibility requirements for substitution are met, contact the Appellant and her representative to ascertain whether the Appellant wishes to waive the right to substitute with respect to her claims (and thus her claims would be adjudicated on an accrued benefits basis) or whether she would like to proceed on a substitution basis. 
 
3.  Verify all specific periods of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service and any other periods of active service (not retirement points).  The exact specific dates of each period wherein the Veteran served on ACDUTRA, INACDUTRA, or active service should be provided.  

4.  After completing the above development, have an appropriate VA medical professional review the record.  The entire Veterans Benefits Management System (VBMS) and Virtual VA e-folders, to include a complete copy of this remand, should be made available to, and reviewed by, the designated reviewer(s).

a. In regard to hypertension, the reviewer should offer an opinion as to whether there is clear and unmistakable evidence that a hypertensive disorder pre-existed service.  

If there is clear and unmistakable evidence that the disorder pre-existed service, the reviewer is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the reviewer should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

If there is no clear and unmistakable evidence that the Veteran's disorder pre-existed service, then the reviewer is asked whether it is at least as likely as not that the disorder is directly related to service.

b. With regard to the left thigh scarring, the reviewer should address whether it is shown by the record, an inservice increase in disability of his preexisting scarring, and, if so, is it clear and unmistakable that any such increase is the result of that disorder's natural progression?  

c. If the private records show a diagnosis pertaining to hearing loss and/or a low back, the reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

5.  Thereafter, the AOJ should advise the Appellant of the evidence both favorable and unfavorable regarding the authenticity of the DD-214 that was submitted to VA.

6.  After completing the above action, re-adjudicate the claims on appeal.  If the claims remain denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




